EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 3, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112 rejections of the claims have been withdrawn due to Applicant’s amendments in the claims in the Amendment filed February 3, 2021, except in regard to the following notes below. Examiner notes that the basis for rejection of claims 3, 13 and 14 regarding it being not clear what scope of structures Applicant intends to recite via the language of claims 3, 13 and 14 was not addressed in the Amendment. Examiner assumes Applicant intends the broadest interpretation of the three interpretations offered by Examiner to be recited, interpretation (3) for each of claims 3, 13 and 14. Note that the word “comprises” recites a broader scope of structure than “is”, and therefore the current language does not require that the walled hollow member of the part is what includes the components of claims 1 and 12 (the continuous fiber and the formation material).
The 35 U.S.C. 102/103 rejection of claims 12-15 and 35 U.S.C. 103 rejection of claims 
16, 17, 19 and 20 have been withdrawn due to Applicant’s amendments in claim 12 in the Amendment filed February 3, 2021.
Note on non-elected species
Examiner notes that non-elected species (i) has been examined and allowed along with elected species (ii). Examiner notes that paragraphs 0006 and 0078 of the publication identifies containers as an example of what the “thin-walled hollow member” and “part” of Applicant may be.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the Examiner’s amendment was not sought because the Examiner’s Amendment corrects what appears to be an incorrect strike-through of the word “length” in claim 4 (with the strike-through, the claim recites “… along a of the…”, without the strike-through, the claim recites “… along a length of the…”). If Applicant would like to amend the Examiner’s amendment in claim 4, Applicant is welcome to contact the Examiner or file an Amendment under 37 CFR 1.132.

The application is amended as follows:

In claim 4, line 2, insert --length-- between “a” and “of”. In other words, remove the strike-through of “length”.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1, 10, and 12, the prior art of record, Lyons et al. (USPN 10,493,689), fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application a part (claims 1 and 12) / duct (claim 10) as claimed having all structural and compositional limitations, including the continuous fiber and the formation material having the claimed structural relationship between the continuous fiber and the formation material.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782